SOMEEYILLE, J.
— We find no error in the rulings of the' Circuit Court in this cause. The defendants were not chargeable with constructive notice of plaintiff’s unrecorded mortgage, executed by Martin and others upon the crops grown upon the land which they had purchased from the plaintiff. It is shown that the defendants knew of the existence of plaintiff’s claim for the purchase-money, but we are aware of no rule of law which makes notice of the existence of a debt to be constructive notice of a secret lien created by an unrecorded mortgage by which such debt is secured. The defendants were purchasers of the cotton for value, without notice; the mere knowledge of the plaintiff’s claim not being sufficient to put them on inquiry as to the lien of his mortgage. The case of Wilkinson v. Ketler, 69 Ala. 435, is an authority conclusive of this proposition, if an authority were, needed for an elementary principle so manifestly correct and reasonable in itself.
Affirmed.